Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed.
Regarding claims 1 and 12 and dependents thereof, the prior art does not teach, “...when the gear stage changes to a reverse gear by manipulating a shift lever during forward movement of the vehicle at a low speed or the gear change changes to a drive gear during reverse movement of the vehicle at the low speed.” US 20200325983 to Shariatmadar is prior art of particular relevance because it teaches limitations of the present invention as presented in Office Action filed 10/1/2021. However, Shariatmadar does not teach estimation of wheel speed when the gear changes to reverse gear during forward movement or drive gear during reverse movement as presented in the present invention. Instead, Shariatmadar teaches a continuous time interval 20 in Fig. 5 that occurs between a gear change from forward to reverse, as an example, without specific mention of the above limitation. US 20100318255 to Li is also of particular relevance because it teaches instances, for example in Fig. 12, when forward drive is engaged and the speed of the vehicle is going forward, then a user shifts to neutral, then reverse while the car is still moving forward. But Li does not teach the estimation of vehicle speed as presented in the present invention. Further, it would not be obvious to combine Shariatmadar with Li in this instance to estimate wheel speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852